DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the specification does not disclose enough information so that one of ordinary skill in the art could use the method of printing using a ferrofluidic template. 
The claimed subject matter appears to be an entirely new type of printing. That is, no prior art could be found providing any teaching of applying a magnetic field to a ferrofluidic template approximating a portion of an electronic document so that ink can be blown through the template onto a page. Thus a high level of detail would be required to explain how this invention works. However, the specification lacks many details that would allow one or ordinary skill in the art to make and use the invention. For example, in the schematic drawing shown in Fig. 1B, the magnetic field generator is shown spaced apart from the ferrofluidic template by the ink and air mixture and the blower. It is not clear how the magnetic field generator can apply the magnetic field to the ferrofluid at this distance. It is not clear what this distance is or if the ink and air mixture and blower are actually located between the magnetic field generator and ferrofluidic template. Since there is no known prior art regarding this type of printing, one of ordinary skill in the art would have to perform undue experimentation to determine the proper placement of the magnetic field generator. 
One of ordinary skill in the printing art has little if any experience with ferrofluids thus, it would not be clear to one of ordinary skill in the art how the ferrofluid is contained. It appears that it would pass through the block/pass layer (at least in the template 116-1) or it would fall into the blower (in the template 116-2). 
Claims 11 and 20, have similar problems. 
Regarding claims 7-8, 11, and 16, the specification states that the block/pass layer is configured to provide a solid blocking layer while the ferrofluid is in a demagnetized state or provide a sized passing layer while the ferrofluid is in a magnetized state and that the pass layer can include a net-like, permeable, or semi-permeable medium. However, Applicant has not provided any examples of what this material may be of how this material is controlled to change between a block mode and a pass mode. Furthermore, it is not clear if the block/pass layer is changing states to provide this function or if it just passively provides these functions in response to the ferrofluid changing states. 
Claims 2-6, 9-10, 12-15, and 18-9 are rejected under 112(a) by virtue of inheriting the 112(a) problems of the above mentioned claims. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
In his response, Applicant argues that the examiner must “rely on all eight of the Wands factors to properly make an enablement rejection under 35 U.S.C. 112112(a). This argument is not entirely accurate. The examiner is not required to “rely” on all eight of the Wands factors, but, instead, the examiner is required to consider all eight of the Wands factors. 
	Applicant argues that the examiner has not mentioned any of the Wands factors. The examiner respectfully disagrees. On page 4, paragraph 6 of the Nonfinal rejection of 10/6/2021, the examiner addresses the level of one of ordinary skill in the art (Wands factor (D) as outlined in MPEP § 2164.01(a). At the top of page 5 of the Nonfinal rejection, the examiner addresses the undue experimentation that would be required of one of ordinary skill in the art (Wands factor (H)). In the middle of page 5 of the Nonfinal rejection, the examiner addresses the lack of working examples (Wands factor (G)). 
	It is further noted, that while an examiner is required to consider all of the Wands factors, not all such factors are required in the conclusion of non-enablement. In this case, the examiner has considered all the Wands factors and has referenced the most relevant factors in the enablement rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 2, 2022